FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending04May 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4 R(1)(c) I give details of changes in the interests of Dr P J T Vallance, a Person Discharging Managerial Responsibilities, in the ordinary shares of GlaxoSmithKline plc ('GSK'). GSK was advised on 4 May 2016 that Dr P J T Vallance's Connected Person, Dr S Dexter, acquired 844 GSK ordinary shares, at a price of 1510.58 pence per share, following the re-investment of the dividend paid to shareholders on 14 April 2016. V A Whyte Company Secretary 4 May 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May 04, 2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
